Fourth Court of Appeals
                               San Antonio, Texas
                                   September 22, 2016

                                  No. 04-16-00253-CV

                               GUADALUPE COUNTY,
                                    Appellant

                                            v.

              WOODLAKE PARTNERS, INC. and Woodlake Partners, L.P.,
                              Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 11-1270-CV
                       The Honorable William Old, Judge Presiding


                                     ORDER

       Appellant’s second motion for extension of time to file its brief is GRANTED.
Appellant’s brief is due on September 27, 2016.


                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court